Citation Nr: 1712475	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-42 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In February 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board; he was provided the opportunity for a new hearing via an August 2016 letter.  As such the Board will proceed with the adjudication of his appeal.

In February 2015, the Board remanded this case for further development.  In February 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA), which was received in April 2017.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends in his April 2007 claim that "I incurred my present bilateral hearing loss and tinnitus due to service in the Army...My hearing loss has progressively gotten worse over the years.  I have had continuous 'ringing' in both ears since leaving the service."

At his June 2008 VA examination, the Veteran reported that he was exposed to noise in service from grenades, anti-tank weapons, and small arms fire.  He also reported that his tinnitus began in service.

At his March 2011 DRO hearing, the Veteran stated that he faced noise exposure in service from rocket launchers, rifles, and hand grenades.  See transcript, p. 5.  He stated that he began experiencing hearing loss and tinnitus in service after firing 10,000 rounds of ammunition.  Id., pp. 12-13.  The Veteran also reported that he was told that he failed his hearing test in service, but it was later attributed to a machine malfunction and he was never retested.  Id., p. 7.  

In May 2011, the Veteran reported that he had only occasional loud noise exposure in his post-service occupation as a plasterer.

At his February 2012 Board hearing, the Veteran testified that noise exposure from firing tens of thousands of rounds-including from a rocket launcher and an anti-tank weapon-caused his hearing loss.  See transcript, pp. 5-6.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

First, the June 2008 and April 2012 VA examination audiogram reports show that the Veteran has bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Additionally, the Veteran is competent to diagnose tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Second, the Veteran has provided competent and credible testimony to the effect that he was exposed to acoustic trauma in service from rocket launchers, grenades, anti-tank weapons, and small arms fire.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).

Third, the Veteran has a nexus between the in-service acoustic trauma and his present bilateral hearing loss.  Specifically, the April 2017 VHA specialist opined that it is at least as likely as not that the Veteran's bilateral hearing loss resulted from or was incurred during service because his military occupational specialty (MOS) of light weapons infantryman (LT WPNS INF) is consistent with exposure to loud noise in service, and such noise trauma to the cochlea is consistent with his bilateral hearing loss.  As to the Veteran's tinnitus, he has competently and credibly testified as to the onset of this condition during service.  As such, service connection for both conditions is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


